ON PETITION FOR REHEARING EN BANC
PER CURIAM.
ORDER
A petition for rehearing en banc was filed by Defendants-Appellees, and a response thereto was invited by the court and filed by Plaintiffs-Appellants. The petition for rehearing was referred to the panel that heard the appeal, and thereafter the petition for rehearing en banc and the response were referred to the circuit judges who are authorized to request a poll whether to rehear the appeal en banc. A poll was requested, taken, and failed.
Upon consideration thereof,
It Is Ordered That:
(1) The petition of Defendants-Appellees for panel rehearing is denied.
(2) The petition of Defendants-Appellees for rehearing en banc is denied.
(3) The mandate of the court will issue on March 7, 2011.